

116 S3439 IS: Lower Health Insurance Deductibles Act
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3439IN THE SENATE OF THE UNITED STATESMarch 11, 2020Mr. Scott of Florida (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permit high deductible health plans to divide the deductible between medical and drug costs for purposes of qualifying for health savings accounts, and for other purposes.1.Short titleThis Act may be cited as the Lower Health Insurance Deductibles Act.2.High deductible health plan deductible and catastrophic coverage flexibility for purposes of HSAs(a)In generalParagraph (2) of section 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(E)Division of annual deductibleA plan shall not fail to be treated as a high deductible health plan by reason of having separate annual deductibles for medicine or drugs and for other medical care if the sum of such deductibles, if treated as 1 annual deductible, meets the requirements of subparagraph (A)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.